Citation Nr: 0119880	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veterans Affairs 
benefit purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1965; he died in April 1995.  The appellant is the 
veteran's former spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 determination letter from the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).

In April 2001, the appellant presented testimony at a 
videoconference hearing held by the undersigned Member of the 
Board.  A copy of the transcript of that hearing has been 
associated with the claims folder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
appellant's claim, additional development of the record will 
be required.

The appellant does not dispute that she and the veteran were 
divorced in 1990; however, she argues that she continued to 
reside with the veteran after the divorce and care for him 
until his death.  At her April 2001 hearing, the appellant 
testified that she still considered herself the veteran's 
wife and that he was her husband after the divorce.  She 
further noted that she and the veteran had a child together 
following their divorce.  The veteran's representative 
requested that this case be returned to the RO for an initial 
Administrative Decision as to whether the veteran and the 
appellant's cohabitation between 1990 and 1995 constituted a 
valid common-law marriage which would satisfy the marriage 
requirements.

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of their marriage or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c) (West 1991); 38 
C.F.R. § 3.1(j) (2000).

Marriage is established by one of several types of evidence, 
including a copy of the public record of marriage or the 
original certificate of marriage.  In jurisdictions where 
marriages other than by ceremony are recognized the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived.  38 
C.F.R. § 3.205(a)(6) (2000).

In the present case, the appellant has not contended that she 
and the veteran were remarried in any type of ceremony, but 
rather that they entered into a common-law marriage by mutual 
assent following their divorce.  In determining whether the 
marriage is valid, the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued, 
will be applied.  38 C.F.R. § 3.1(j) (2000); see also Sanders 
v. Brown, 
6 Vet. App. 17 (1993).  Here, the record is unclear as to 
whether common-law marriages are recognized in the State of 
Alabama and, if so, whether the appellant's alleged marriage 
to the veteran is deemed valid under Alabama law.



The Board further observes that a marriage that is otherwise 
invalid under state law may be recognized as a "deemed valid" 
marriage for VA purposes if certain requirements are met.  
See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VA O.G.C. Prec. Op. No. 58-91 (June 17, 1991) 
(published at 56 Fed. Reg. 50151 (1991)), in which the VA 
Office of General Counsel held that where it is established 
that a claimant for gratuitous veteran's death benefits 
entered into a marriage with a veteran without knowledge of 
the existence of a legal impediment to that marriage, and 
thereafter cohabited with the veteran for one year or more 
immediately preceding the veteran's death, such marriage will 
be deemed to be valid.  The requirement of a marriage 
ceremony by a jurisdiction which does not recognize common 
law marriage constitutes a "legal impediment" to such a 
marriage for purposes of that section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common law 
marriages, the VA may deem such a marriage valid for benefits 
purposes where the facts demonstrate that the claimant was 
without knowledge of the legal impediment at the time the 
invalid marriage was contracted.  The Court has held that 
when an issue arises as to whether a claimant's relationship 
with the veteran should be recognized a "deemed-valid" 
marriage under 38 C.F.R. § 3.205(c), the claimant must be 
given the opportunity to submit a signed statement that he or 
she had no knowledge of an impediment to the marriage.  See 
Colon v. Brown, 9 Vet. App. 104, 107-8 (1996).  Thus, to the 
extent that common-law marriages are not recognized in the 
State of Alabama, the claimant must be provided an 
opportunity to show that she was unaware that Alabama did not 
recognize common-law marriages, and that she entered into a 
relationship with the veteran that would have constituted a 
valid common-law marriage if Alabama recognized such 
marriages.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The appellant should be given the 
opportunity to submit any documentary 
evidence (to the extent not already of 
record) which she believes supports her 
claimed common-law marriage during the 
time period in question.  This could 
include family records, statements from 
friends and relatives, evidence of joint 
accounts or bills, employment records or 
federal or state income tax returns.  Any 
legal document terminating such 
common-law marriage should also be 
provided.

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The RO should then readjudicate the 
appellant's claim that a common-law 
marriage existed for VA purposes between 
the appellant and the veteran between 
their divorce in 1990 and the veteran's 
death in 1995.  In readjudicating the 
claim, the additional evidence gathered 
must be considered by the RO and due 
consideration should be give to the 
Court's guidance in Colon v. Brown, 9 
Vet. App. 104 (1996) and Sandoval v. 
Brown, 7 Vet. App. 7 (1994).  All 
pertinent legal theories should be 
applied, as well as all pertinent laws 
and regulations, including those relevant 
to the question of whether a valid 
common-law marriage existed under the 
laws of Alabama.  The RO should also 
consider the provisions of 38 C.F.R. §§ 
3.205, 3.206.  Finally, the RO should 
determine whether the appellant is the 
surviving spouse of the veteran pursuant 
to the provisions of 38 C.F.R. § 3.50 
(2000).  

4.  If the benefit sought on appeal 
remains denied in any way, the appellant 
and the appellant's accredited 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until she is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




